WOODLEY, Judge.
The appeal is from an order entered in a habeas corpus proceeding denying bail.
Appellant is charged by indictment with the murder of his wife and with being an accomplice to the murder of his wife.
At the hearing it was shown that Mrs. Selby died in her home as the result of two gunshot wounds in the chest.
Written statements of Patra Mae Bounds, known to appellant as “Pat”, and of Clarence Collins were introduced showing that Collins did the actual shooting, and that Patra Mae Bounds and Maggie Morgan were present and participated.
A lengthly written statement of appellant was introduced reciting a turbulent marriage relationship between him and his wife, and confessing his efforts through Pat to hire someone to kill his wife because he was afraid she would kill him. He also related his negotiations with Maggie Morgan to find someone to kill his wife, and the payment of money to Pat and Maggie to find a killer.
*158In cases such as this we refrain from expressing any conclusion other than on the question of whether, under the facts shown by the record before us, the trial judge was justified in denying bail.
Our conclusion is that such action was justified. The judgment denying bail is affirmed.